     Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 1 of 27 PageID #: 17204



                        UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON


DON BLANKENSHIP,

              Plaintiff,

v.                                         Civil Action No. 2:19-cv-00236

FOX NEWS NETWORK, LLC et al.,

              Defendants.


                        MEMORDANDUM OPINION AND ORDER


              Pending is the objection by the defendant Fox News

Network, LLC (“Fox News”) to the Magistrate Judge’s order denying

Fox News’s Fed. R. Civ. P. 54(b) motion to reconsider his previous

discovery order, filed on July 15, 2021 (ECF No. 974).


                                I.    Background


              In the operative amended complaint, the plaintiff

alleges that, during the 2018 election cycle, in which he

campaigned for the Republican nomination to be United States

Senator from West Virginia, “mainstream” Republicans engaged in a

“clandestine campaign” along with “contacts in the establishment

media, including Fox News in particular,” to defeat the

plaintiff’s candidacy.        ECF No. 14 ¶¶ 3-4.      As part of this

“concerted plot,” the plaintiff alleges that, in the days leading

up to the West Virginia Republican primary election, numerous news
    Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 2 of 27 PageID #: 17205



media outlets, including Fox News and several of its reporters and

contributors, falsely referred to him as a “‘convicted felon,’”

resulting in his losing the primary election and sustaining

reputational and financial injuries.          Id. ¶ 6; see also id. ¶¶ 24,

190.


             Based on these allegations, the plaintiff asserts claims

against Fox News, other news media outlets and figures, as well as

non-media entities, for defamation and conspiracy to defame (Count

I) and false light invasion of privacy and conspiracy to commit

false light invasion of privacy (Count II).           See id. ¶¶ 222-250.

Although the complaint states that both counts, including the

conspiracy claims, are asserted against “all defendants,” the

conspiracy related allegations contained in the counts involve

only three defendants: (1) the National Republican Senatorial

Committee (“NRSC”); (2) Kevin McLaughlin, whom the complaint

identifies as the current director of NRSC and “a longtime

Republican Party operative”; and (3) and 35th Inc (“35th PAC”              1),


a political committee that used independent expenditures to

support West Virginia Attorney General Patrick Morrissey’s

candidacy for the Republican nomination for the same Senate seat

1 Although the caption of the complaint identifies this defendant
as “35th Inc,” it later refers to it throughout the body of the
complaint as “35th PAC”. ECF No. 14 at 1, 15, 35, 55. The
parties refer to the defendant as “35th PAC” in their briefing,
see ECF No. 893; ECF No. 916; ECF No. 974, and the court does the
same herein.

                                        2
  Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 3 of 27 PageID #: 17206



that the plaintiff sought in 2018.        Id. at 53, 56 (capitalization

altered).   Specifically, the complaint alleges that 35th PAC,

NRSC, Mr. McLaughlin, and other unnamed conspirators shared a

common plan to defame the plaintiff and to cast him in a false

light and agreed to publish or cause others to publish claims that

he was a convicted felon, despite knowing the claims were false.

See id. ¶¶ 234, 247.


            Although the conspiracy allegations set forth in the

complaint’s two counts focus on 35th PAC, NRSC, and Mr.

McLaughlin, other portions of the complaint concern Fox New’s

involvement in the conspiracy.       For instance, the complaint

alleges that Senate Majority Leader Mitch McConnell, who opposed

the plaintiff’s candidacy, “set in motion the wheels of a

clandestine campaign,” “using . . . [NRSC] and his contacts in the

establishment media, including Fox News in particular, to do [his]

(and in turn, the NRSC’s) bidding,” “including lying and smearing

to stop [the plaintiff] from winning the primary.”           Id. ¶¶ 4, 14;

see id. ¶¶ 3, 19, 150.     It further alleges that “multiple news

personalities, . . . some at the direction of [Senator] McConnell

and other GOP leaders, repeatedly and falsely called [the

plaintiff] a ‘felon’ and ‘convicted felon’” and that “[t]hese

defamatory statements were made on Fox News . . . by conservative

commentators.”    Id. ¶ 21; see id. ¶ 6; see also id. ¶¶ 16-17, 156-




                                      3
    Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 4 of 27 PageID #: 17207



57, 166-68, 196 (alleging certain Fox News hosts and commentators

referred to the plaintiff as a felon on Fox News broadcasts).


             During discovery, Fox News proposed to collect and

produce materials from 16 custodians who were likely to have been

involved in the matters alleged in the complaint.             See ECF No. 589

at 6.     The plaintiff, however, complained that the proposed field

of custodians was too limited and filed a motion to compel

production from 37 named individuals, which included the 16

identified by Fox News, as well as other unnamed individuals, all

of whom the plaintiff sought to designate as custodians.              See ECF

No. 486; ECF No. 536; ECF No. 551.          Fox News has divided the named

custodians into five categories, one of which is relevant here,

namely:

             six Fox News senior business executives (John Fiedler,
             Danny O’Brien, Sharri Berg, Irena Briganti, Suzanne
             Scott, and Jay Wallace).

See ECF No. 565 at 2 n.1; ECF No. 589 at 6 n.1, 7-9. 2            The court

hereinafter refers to these six executives as the “Fox

Executives.”


             The plaintiff argued that collection and production from

the Fox Executives is relevant in light of his claim that Fox News

conspired with establishment Republicans to defame him.              See ECF


2 The plaintiff confirmed at a subsequent hearing that the dispute
giving rise to the current objection concerns only the category
containing these six executives. See ECF No. 969 at 63-65.

                                        4
  Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 5 of 27 PageID #: 17208



No. 536; ECF No. 551.      He asserted that a close relationship

between establishment Republicans and the Fox Executives and

executives and officers of entities related to Fox News has been

well-documented in the press and that responsive materials in the

Fox Executives’ custody would be probative of his conspiracy

claims.   See ECF No. 536; ECF No. 551.


             In a September 21, 2020 order, the Magistrate Judge

granted the plaintiff’s motion to compel.         See ECF No. 573 at 28-

34.   The Magistrate Judge rejected Fox News’s argument that the

plaintiff’s requested expansion of custodians was based on

speculation.    See id.    The Magistrate Judge explained that the

complaint alleges a conspiracy between Fox News and establishment

Republicans to defame the plaintiff and that such a conspiracy

would likely involve senior Fox News officials beyond those who

produced the programs on which the allegedly defamatory statements

were made.     See id.    The Magistrate Judge also pointed to

documentation – specifically, press reports cited in the

plaintiff’s briefing – evidencing an “intertwining relationship

between [Fox News] executives and Board members” and “high-ranking

Republican officials.”      Id. (citing ECF No. 551 at 20-23).        The

Magistrate Judge further noted that some Fox News broadcasts had

accurately reported that the plaintiff had been convicted of a

misdemeanor, indicating that Fox News was aware of the falsity of

the allegedly defamatory statements made in other broadcasts, and

                                      5
    Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 6 of 27 PageID #: 17209



concluded that the plaintiff was thus entitled to seek discovery

from the Fox Executives in order to explore further evidence of

actual malice.      See id.


             On October 5, 2020, Fox News filed an objection to the

Magistrate Judge’s order granting the plaintiff’s motion to

compel.     See ECF No. 589.     Fox News argued that the Magistrate

Judge clearly erred in compelling discovery from the Fox

Executives because he incorrectly concluded that the complaint

adequately alleged a relationship between them and establishment

Republicans.     See id. at 11-14.      In a June 8, 2021 memorandum

opinion and order, the court rejected Fox News’s arguments and

overruled its objection.        See ECF No. 919.


             While its objection to the Magistrate Judge’s order

compelling it to produce materials from the Fox Executives

remained pending, Fox News apparently did not produce all of the

materials at issue. 3      Shortly after Fox News filed its objection,

the case developed in ways pertinent to the current objection.

First, by a December 17, 2020 order, the court dismissed NRSC

following the plaintiff’s and NRSC’s submission of a stipulation



3 Contemporaneously with its objection, Fox News filed a motion to
stay the Magistrate Judge’s order compelling it to produce the
materials while its objection remained pending. See ECF No. 590.
The court addressed the motion to stay in its June 8, 2021
memorandum opinion and order and denied it as moot. See ECF No.
919.

                                        6
    Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 7 of 27 PageID #: 17210



of dismissal.      See ECF No. 692; ECF No. 694.        Second, the claims

against Mr. McLaughlin, which had been pursued in another forum,

were dismissed. 4     And, third, the plaintiff’s briefing in response

to 35th PAC’s motion for summary judgment indicates that he has

abandoned his conspiracy claims against 35th PAC. 5




4 In a March 31, 2020 memorandum opinion and order, the court
dismissed Mr. McLaughlin as a defendant on personal-jurisdiction
grounds. See ECF No. 398 at 52, 78. On April 17, 2020, the
plaintiff filed a complaint against Mr. McLaughlin in the Eastern
District of Virginia, asserting substantially the same allegations
and claims that had been asserted against Mr. McLaughlin in this
case. See Compl., Blankenship v. McLaughlin, No. 1:20-cv-00429-
LMB-IDD (E.D. Va.), ECF No. 1. As has been noted in other filings
in this case, on November 13, 2020, Mr. McLaughlin notified the
plaintiff that he intended to seek Fed. R. Civ. P. 11 sanctions
against the plaintiff, on the ground that the plaintiff’s
interrogatory responses demonstrated the plaintiff had no factual
basis for pursuing his claims against Mr. McLaughlin, unless the
plaintiff agreed to dismiss the claims. See ECF No. 802-1
(sealed). On December 11, 2020, the plaintiff and Mr. McLaughlin
stipulated to dismissal of the claims against Mr. McLaughlin
pending in the Eastern District of Virginia with prejudice. See
McLaughlin, ECF No. 91.
5 In its summary-judgment briefing, 35th PAC argues that it is
entitled to summary judgment on all four causes of action asserted
against it. See ECF No. 893 at 9-20 (arguing expressly for
summary judgment on claims of defamation, conspiracy to defame,
false light invasion of privacy, and conspiracy to commit false
light invasion of privacy). In response, the plaintiff argues
that the court should deny the motion for summary judgment “as to
defamation and false light invasion of privacy contained in Counts
One and Three of the Amended Complaint.” ECF No. 916 at 5-6.
Although the plaintiff apparently recognizes that his complaint
asserts more than two claims against 35th PAC, he expressly
opposes summary judgment as to only the two non-conspiracy claims,
and his briefing contains no discussion of the facts or law
related to the two conspiracy claims.

                                        7
  Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 8 of 27 PageID #: 17211



            After the court overruled Fox News’s objection to the

Magistrate Judge’s order compelling it to produce materials from

the Fox Executives, Fox News filed a Rule 54(b) motion to

reconsider, which it directed to the Magistrate Judge.           See ECF

No. 949.    The motion asked the Magistrate Judge to reconsider his

order “in light of intervening events . . . that occurred after”

the Magistrate Judge’s September 21, 2020 order and thus “could

not have properly been presented” as an objection to the order.

Id. at 1.   As relevant here, Fox News raised two arguments.


            First, in Fox News’s view, the Magistrate Judge, in his

September 21, 2020 order had determined that materials from the

Fox Executives were discoverable only because they may be relevant

to the conspiracy claims asserted in the complaint.           See id. at 3-

4 & n.2 (citing ECF No. 573 at 6-7, 28-30); ECF No. 962 at 1-2.

However, Fox News argued, following the September 21, 2020 order,

the conspiracy claims – which the complaint asserts against only

35th PAC, NRSC, and Mr. McLaughlin – were extinguished by the

dismissals of NRSC and Mr. McLaughlin and the plaintiff’s

abandonment of his conspiracy claims against 35th PAC.           See EFC

No. 949 at 4; ECF No. 962 at 4-7.         Thus, because no conspiracy

claims remained, Fox News contended, the Fox Executives’ materials

that might shed light on a conspiracy were no longer relevant.




                                      8
    Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 9 of 27 PageID #: 17212



             Second, Fox News argued that, since the September 21,

2020 order, it had searched for and produced all communications

concerning the plaintiff between the Fox Executives and Fox News

personnel or commentators involved in producing the programs on

which the allegedly defamatory statements were made.             See ECF No.

949 at 5.     In Fox News’s view, the only materials in the Fox

Executives’ custody that might be relevant are limited to

communications between the Fox Executives and those who produced

the programs at issue.       See id. at 5-6.      Fox News thus argued that

it had produced all relevant materials from the Fox Executives and

should not be compelled to produce additional, irrelevant

materials.     See id.


             On July 7, 2021, the Magistrate Judge held a hearing

regarding Fox News’s motion to reconsider as well other matters.

See ECF No. 956; ECF No. 967; ECF No. 969.           At the hearing, Fox

News stated, that it was willing to producing all outstanding

responsive materials from the Fox Executives, with one exception. 6

6 In his order denying Fox News’s motion to reconsider, the
Magistrate Judge states that Fox News “ha[d] no objection” to
producing all remaining discovery subject to the September 21,
2021 order, except for “intra-executive communications.” ECF No.
698 at 4-5. In its objection, Fox News takes issue with the
Magistrate Judge’s understanding that it did not object to
producing the remaining discovery aside from the intra-executive
communications. See ECF No. 974 at 8 n.1. However, because Fox
News states that it has produced all materials compelled by the
September 21, 2020 order except for the intra-executive
communications, see id. at 13-14, the court need not address the
Magistrate Judge’s characterization of Fox News’s position.

                                        9
 Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 10 of 27 PageID #: 17213



See ECF No. 968 at 4-5; ECF No. 969 at 19-22, 25-27, 30, 33-36,

40-54, 56-57, 59-61, 64-65.      The exception Fox News sought was

that it not be compelled to produce “intra-executive

communications,” i.e., communications between or among Fox

Executives concerning the plaintiff and or the nature of his

criminal conviction that were not communicated to other alleged

conspirators or to those alleged to have been involved in

producing the programs on which the alleged defamatory statements

were made.    See ECF No. 969 at 22, 35-36, 43-54, 56-57, 61, 64-65.


             In a July 8, 2021 order, the Magistrate Judge denied Fox

News’s motion to reconsider.      See ECF No. 968.     The Magistrate

Judge concluded that the passage of time and the concomitant

changes in the posture of litigation does not provide a basis for

reconsidering a prior discovery order that was valid at the time

it was entered.    See id. at 5-6.     The Magistrate Judge also

concluded that Fox News’s arguments amounted to new, improper

objections to a discovery order that the undersigned had

previously affirmed.     See id. at 6 & n.1.     The Magistrate Judge

thus ordered Fox News to immediately produce all materials subject

to the September 21, 2020 order to which it did not object and to

either produce the challenged intra-executive communications

within 14 days or file an objection.        See id.; see also ECF No.

978.




                                     10
 Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 11 of 27 PageID #: 17214



          On July 15, 2021, Fox News filed the current objection

to the Magistrate Judge’s order denying its motion to reconsider.

See ECF No. 974.    The objection has been fully briefed and is

ready for disposition.


                          II.   Legal Standard


          A magistrate judge’s order on a non-dispositive matter

is not to be modified or set aside unless it is “clearly erroneous

or contrary to law.”     Fed. R. Civ. P. 72(a).      “The ‘clearly

erroneous’ standard applies to factual findings, while legal

conclusions will be rejected if they are ‘contrary to law.’”            Sky

Angel U.S., LLC v. Discovery Commc’ns, LLC, 28 F. Supp. 3d 465,

479 (D. Md. 2014).    Under the “clearly erroneous” standard, “[a]

district court should reverse a magistrate judge’s decision in a

discovery dispute . . . only if the district court is left with a

definite and firm conviction that a mistake has been made.”            Marks

v. Global Mortg. Grp., Inc., 218 F.R.D. 492, 495 (S.D.W. Va. 2003)

(citing Clark v. Milam, 155 F.R.FD. 546, 547 (S.D.W. Va. 1994)).

“Although the ‘contrary to law’ standard permits plenary review of

legal conclusions, decisions related to discovery disputes . . .

are accorded greater deference.”       Stonecrest Partners, LLC v. Bank

of Hampton Roads, 770 F. Supp. 2d 778, 782 (E.D.N.C. 2011)

(internal citation omitted) (citing, inter alia, In re Outsidewall

Tire Litig., 267 F.R.D. 466, 470 (E.D. Va. 2010)).


                                     11
 Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 12 of 27 PageID #: 17215



          In light of the discretion given to a magistrate judge

in the resolution of non-dispositive discovery disputes, the court

should only overrule a magistrate judge’s determination if this

discretion is abused.     Patrick v. PHH Mortg. Corp., 298 F.R.D.

333, 336 (N.D.W. Va. 2014).      “The objecting party bears the ‘high

burden’ of demonstrating that a magistrate judge’s non-dispositive

ruling is clearly erroneous or contrary to law.”          Courtland Co.,

Inc. v. Union Carbide Corp., No. 2:19-cv-00894, 2021 WL 1320714,

at *4 (S.D.W. Va. Apr. 8, 2021) (quoting Certusview Techs., LLC v.

S&N Locating Servs., LLC, No. 2:13cv346, 2014 WL 12603191, at *2

(E.D. Va. Sept. 19, 2014)).


          Under Rule 54(b), a trial court retains the power to

reconsider and modify its interlocutory orders at any time prior

to final judgment when such is warranted.        See Am. Canoe Ass’n v.

Murphy Farms, Inc., 326 F.3d 505, 514–15 (4th Cir. 2003);

Fayetteville Invs. v. Com. Builders, Inc., 936 F.2d 1462, 1469

(4th Cir. 1991).    The Fourth Circuit has applied two analyses to

determine the applicable standard of a review for a motion to

reconsider: (1) comparison to the standards of Rules 59(e) and

60(b) of the Federal Rules of Civil Procedure for amending a final

judgment and (2) comparison to the law-of-the-case doctrine.

Under the first Rules-based analysis, amending or reconsidering a

judgment, is proper on three grounds: “(1) to accommodate an

intervening change in controlling law; (2) to account for new

                                     12
 Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 13 of 27 PageID #: 17216



evidence not available at trial; or (3) to correct a clear error

of law or prevent manifest injustice.”        Pac. Ins. Co. v. Am. Nat’l

Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998); see, e.g.,

Norfolk S. Ry. Co. v. Nat’l Union Fire Ins. of Pittsburgh, 999 F.

Supp. 2d 906, 919 (S.D.W. Va. 2014) (applying these analyses to

review a motion to reconsider); In re C.R. Bard, Inc., 948 F.

Supp. 2d 589, 649 (S.D.W. Va. 2013) (same).         In general,

reconsideration of a judgment is an “extraordinary remedy [that]

should be used sparingly.”      Pac. Ins. Co., 148 F.3d at 403

(quoting 11 Charles Alan Wright et al., Federal Practice and

Procedure § 2810.1 (2d ed. 1995)).


            Under the second analysis, federal courts cabin revision

of interlocutory orders pursuant to Rule 54(b) by treating such

rulings as law of the case.      Carlson v. Bos. Sci. Corp., 856 F.3d

320, 325 (4th Cir. 2017).     Although it is not a limitation on the

court’s power, the law-of-the-case doctrine “expresses the

practice of courts generally to refuse to reopen what has been

decided.”   Messenger v. Anderson, 225 U.S. 436, 444 (1912).           The

doctrine provides that, in the interest of finality, “when a court

decides upon a rule of law, that decision should continue to

govern the same issues in subsequent stages in the same case.”

United States v. Aramony, 166 F.3d 655, 661 (4th Cir. 1999)

(quoting Christianson v. Colt Indus. Operating Corp., 486 U.S.

800, 816 (1988)).    A court may revise an interlocutory order under

                                     13
 Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 14 of 27 PageID #: 17217



the law-of-the-case doctrine under three circumstances: (1) “a

subsequent trial produc[ing] substantially different evidence”;

(2) a change in applicable law; or (3) clear error causing

“manifest injustice.”     Am. Canoe Ass’n, 326 F.3d at 515 (quoting

Sejman v. Warner–Lambert Co., Inc., 845 F.2d 66, 69 (4th Cir.

1988)); see, e.g., U.S. Tobacco Coop. Inc. v. Big S. Wholesale of

Va., LLC, 899 F.3d 236, 257 (4th Cir. 2018) (applying these

circumstances to review a motion to reconsider); Hinkle v.

Matthews, 337 F. Supp. 3d 674, 677 (S.D.W. Va. 2018) (same).


           “[A] motion to reconsider an interlocutory order should

not be used to rehash arguments the court has already considered .

. . .   Nor should such a motion be used to raise new arguments or

evidence that could have been raised previously.”          South Carolina

v. United States, 232 F. Supp. 3d 785, 793 (D.S.C. 2017); accord

United States v. Lovely, 420 F. Supp. 3d 398, 403 (M.D.N.C. 2019);

Burrell v. Bayer Corp., 260 F. Supp. 3d 485, 490 (W.D.N.C. 2017);

Wootten v. Virginia, 168 F. Supp. 3d 890, 894 (W.D. Va. 2016).


           Thus, when objecting to a magistrate judge’s order

denying a motion to reconsider his previous non-dispositive

discovery ruling, a party bears the burden of demonstrating that

the order is clearly erroneous or contrary to law because the

magistrate judge failed to employ the extraordinary remedy of

reconsideration and modify his previous ruling in order to



                                     14
 Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 15 of 27 PageID #: 17218



accommodate an intervening change in controlling law, account for

new evidence not previously available, correct a clear error of

law, or prevent manifest injustice.       This is an “astronomically

high burden.”    Certain Underwriters at Lloyd’s, London Subscribing

to Policy No. BO 823PP1308460 v. Advanfort Co., No. 1:18-cv-1421,

2019 WL 7816852, at *2 n.4 (E.D. Va. Nov. 13, 2019) (addressing

motion to reconsider district court’s order overruling objections

to magistrate judge’s non-dispositive order).


                             III. Discussion


A.   Procedural objection


          Fox News first argues that the Magistrate Judge’s order

denying reconsideration is contrary to law because the Magistrate

Judge failed to reach the merits of Fox News’s arguments for

reconsideration on the procedural ground that changes in the

posture of litigation effected by the mere passage of time do not

warrant reconsideration.     See ECF No. 974 at 6-8 (citing ECF No.

968 at 5-6).    In Fox News’s view, Rule 54(b) authorizes judges to

reconsider previous interlocutory orders precisely because the

passage of time may change the posture of litigation in ways that

call for reconsideration.     See id.     The court declines to address

this argument because, as explained more fully below, the motion




                                     15
    Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 16 of 27 PageID #: 17219



would be properly denied on the merits and Fox News has not met

its burden for the court to sustain its merits-based objection. 7


B.     Merits objection


             Next, Fox News argues that the Magistrate Judge clearly

erred in denying its motion for reconsideration because the motion

should have been granted on its merits.           See id. at 8-15.

Specifically, Fox News argues that the intra-executive

communications that the Magistrate Judge ordered Fox News to

produce are not relevant and should not be subject to compelled

production because (1) to the extent they were relevant to the

plaintiff’s conspiracy claims, all such claims have been

extinguished by intervening events and (2) they are not relevant

to the plaintiff’s defamation and false light invasion of privacy

claims because communications between the Fox Executives that were

not also communicated to persons alleged to have been involved in

some fashion with making the allegedly defamatory or false




7 Fox News asserts that the Magistrate Judge did not reach the
merits of its arguments for reconsideration. See ECF No. 974 at
8. The court does not fully agree with this assertion, but, to
the extent the Magistrate Judge did not reach the merits of Fox
News’s arguments, the court, reviewing the merits of the motion
for reconsideration in the first instance, would affirm the
Magistrate Judge’s decision on the merits for the reasons
expressed herein.

                                        16
 Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 17 of 27 PageID #: 17220



statements are not relevant to such claims.         See id.    The court

addresses these arguments in turn.


     1.   Relevance to conspiracy claims


          As it did before the Magistrate Judge, Fox News argues

that intervening events – namely, the dismissal or abandonment of

the plaintiff’s conspiracy claims against NRSC, Mr. McLaughlin,

and 35th PAC, the only three defendant against which conspiracy

claims were levied – have resulted in the plaintiff’s conspiracy

claims being extinguished.      Fox News also argues, the plaintiff’s

contentions to the contrary notwithstanding, that the plaintiff

has not pled or otherwise validly asserted a conspiracy claim

against Fox News.    Because the conspiracy claims no longer exist,

Fox News explains, the intra-executive communications can no

longer be relevant to the claims, and Fox News should not be

compelled to produce the intra-executive communications on the

ground that they would be relevant to the now-extinguished

conspiracy claims.    Because the Magistrate Judge’s September 21,

2020 order compelled the production of the intra-executive

communications on the ground they were relevant to the conspiracy

claims, Fox News contends that reconsideration of the order is now

appropriate and that the Magistrate Judge clearly erred by denying

its motion to reconsider.




                                     17
    Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 18 of 27 PageID #: 17221



             The flaw in this line of argument is that the Magistrate

Judge’s September 21, 2020 order determined that the intra-

executive communications, as well as other materials in the Fox

Executives’ custody, were relevant for purposes of discovery not

only as to the plaintiff’s conspiracy claims but also as to the

actual malice element of his defamation and false light invasion

of privacy claims against Fox News. 8         Indeed, at the hearing

addressing the motion to reconsider, the Magistrate Judge pointed

out that his September 21, 2020 order determined that the intra-

executive communications and other materials are relevant to both

the conspiracy claims and the defamation and false light invasion

of privacy claims, and he reiterated that determination several

times. 9    Fox News appears to have acknowledged in its briefing on



8 See ECF No. 573 at 29 (noting the “[p]laintiff is tasked with
proving malice” and “should be able to obtain” materials from the
Fox Executives “in order to determine how and why the defamation
was allowed to happen”); id. (explaining that the “[p]laintiff
should be permitted to obtain the necessary discovery to
demonstrate how [Fox News] . . . has shown any actual malice
towards [him]”); id. at 30 (“Given that [the] [p]laintiff has a
higher burden of proof to demonstrate actual malice by [Fox News],
[the] [p]laintiff is entitled to explore these communications, as
the relevance of these particular custodians and any . . .
communications they may have is clear when considering [the]
[p]laintiff’s claims.”).
9 See ECF No. 969 at 17 (“[T]he order, as I recall, also discussed
about allowing the discovery to go forward for purposes of proving
the defamation as well, not just the conspiracy.”); id. at 18
(“[W]hat about the fact that this – this disclosure would also
help the plaintiff in proving his case on defamation?”); id. at 46
(determining that the intra-executive communications are “relevant
and [they] go[] to the defamation or the conspiracy, clearly.
There’s no way to get around that”); id. at 70-71 (agreeing that
                                        18
 Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 19 of 27 PageID #: 17222



the current objection that the Magistrate Judge’s September 21,

2020 order compelled production of the intra-executive

communications on the ground that they were relevant for purposes

of discovery to the plaintiff’s claims for defamation and false

light invasion of privacy against Fox News.         See ECF No. 974 at 4

(“In his September 21, 2020 Discovery Order, . . . the Magistrate

Judge granted the discovery against [Fox News] ‘to explore the

depths of the alleged conspiracy’ and ‘actual malice.’” (quoting

ECF No. 573 at 30)).


           In sum, as the court sees it, the Magistrate Judge from

the bench rejected Fox News’s arguments regarding the

extinguishment of the plaintiff’s conspiracy claims on the ground

that, regardless whether any conspiracy claims remained, the

intra-executive communications were relevant to the plaintiff’s

defamation and false light invasion of privacy claims against Fox

News.   See ECF No. 969 at 70-71 (agreeing that “maybe” the changed

circumstances alter the analysis “on the conspiracy, but not on

the defamation,” as the “[intra-executive] communications are

relevant to the defamation as [they are] to the conspiracy.            So

I’m going to order [Fox News] to comply with the Court’s previous

order and to disclose those documents within 14 days”).           Aside


“maybe” the changed circumstances alter the analysis “on the
conspiracy, but not on the defamation,” as the “[intra-executive]
communications are relevant to the defamation as [they are] to the
conspiracy”).

                                     19
     Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 20 of 27 PageID #: 17223



from one argument, addressed below, Fox News does not object to

the Magistrate Judge’s determinations both in his September 21,

2020 order and at the July 7, 2021 motions hearing that the intra-

executive communications are relevant to the plaintiff’s

defamation and false light invasion of privacy claims and that

their production may thus appropriately be compelled.               Because, as

set forth below, Fox News’s arguments regarding the relevance of

the intra-executive communications to the defamation and false

light invasion of privacy claims provide no basis for

reconsideration, the court concludes that Fox News has not met its

burden to demonstrate that the changed circumstances occasioned by

the dismissals and abandonment of the conspiracy claims against

NRSC, Mr. McLaughlin, and 35th PAC warranted the extraordinary

remedy of reconsideration, such that the Magistrate Judge’s denial

of reconsideration was clearly erroneous or contrary to law. 10



        2.    Relevance to defamation and false light invasion of
              privacy claims


              Next, Fox News argues that the intra-executive

communications are not relevant to the plaintiff’s claims of



10The parties bicker over whether the plaintiff has pled or
otherwise asserted a conspiracy claim against Fox News and whether
the court has in previous rulings already decided that the
plaintiff has pled or asserted such a claim. The court has not
heretofore decided this issue and declines to do so in this
memorandum opinion and order.

                                         20
 Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 21 of 27 PageID #: 17224



defamation and false light invasion of privacy against Fox News.

See ECF No. 974 at 11-15.     As Fox News notes, the Supreme Court

has said that “the state of mind required for actual malice would

have to be brought home to the persons in the [news media]

organization having responsibility for the [broadcast] of the

[allegedly defamatory or false statements].”         New York Times Co.

v. Sullivan, 376 U.S. 254, 287 (1964).        Fox News argues that,

because the actual-malice inquiry focuses on the subjective state

of mind of the persons alleged to have made the defamatory or

false statements, the Fox Executives’ state of mind – i.e., their

knowledge of or reckless disregard concerning the nature of the

plaintiff’s criminal conviction – cannot be imputed to hosts,

commentators, and others at Fox News who are alleged to have made

such statements merely because they are part of the same news

media organization as the Fox Executives.        See ECF No. 974 at 11-

12.   Thus, in Fox News’s view, communications between or among Fox

Executives that would otherwise be responsive to the plaintiff’s

discovery requests but that were not shared in some fashion with

those who are alleged to have made the statements outlined in the

plaintiff’s complaint are irrelevant for the actual-malice

inquiry.   The intra-executive communications at issue here, Fox

News argues, are irrelevant to the actual-malice inquiry because

they are contained within document families (presumably email

chains along with their attachments or similarly structured


                                     21
     Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 22 of 27 PageID #: 17225



electronic communications) that were not sent to or received by

those alleged to have been involved in broadcasting the allegedly

defamatory or false statements.           Because the intra-executive

communications are irrelevant for purposes of actual malice, Fox

News contends, the Magistrate Judge’s September 21, 2020 order

compelling their production on the ground they are relevant to the

actual-malice issue is subject to reconsideration, and the

Magistrate Judge’s decision to deny the motion to reconsider was

thus clear error.


              There are two flaws in Fox News’s argument.           First, this

argument appears to be either an attempt to raise a new argument

that could have been raised previously or to rehash an argument

that Fox News previously raised and the court rejected.               Fox News

did not raise this argument in its briefing on the plaintiff’s

motion to compel.        See ECF No. 565 at 6-8. 11     Thus, inasmuch as

Fox News’s motion to reconsider asked the Magistrate Judge to

reconsider his September 21, 2020 order, the court notes that Fox

11In its briefing on the motion to compel, Fox News advanced the
somewhat related arguments that it should not have to designate
the Fox Executives as custodians because the plaintiff had failed
to demonstrate they would have custody of responsive materials or
that they were involved in making the allegedly defamatory or
false statements regarding the plaintiff. See ECF No. 565 at 6-9;
ECF No. 589 at 11-14. Fox News did not argue, however, that
communications between Fox Executives that did not reach those
alleged to have made the statements could not be relevant because,
for purposes of the actual-malice inquiry, the Fox Executives’
state of mind could not be imputed to those alleged to have made
the statements.

                                         22
 Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 23 of 27 PageID #: 17226



News could have raised this argument in its briefing on the motion

to compel but failed to do so, and thus, as the Magistrate Judge

concluded, the argument may be rejected as “new” and “improper.”

ECF No. 968 at 6.


          Apparently anticipating this conclusion, Fox News seems

to contend that it can raise the argument now in light of changed

circumstances, namely, that it has completed its production of all

other documents and communications requested in discovery (aside

from the intra-executive communications) and has unearthed no

indication that the Fox Executives had any communication regarding

the allegedly defamatory or false statements with the persons who

made the statements or with the producers of the programs on which

the statements were made.     See ECF No. 974 at 13-15.        The court

fails to see how these so-called changed circumstances make any

difference.   The argument Fox News attempts to raise here – that

intra-executive communications are irrelevant for purposes of

actual malice unless they are also shared with persons involved in

making the allegedly defamatory or false statements – is largely a

legal one that could have been (and indeed was, see infra) raised

before the discovery efforts Fox News relies upon were completed.


          Although Fox News failed to raise the argument before

the Magistrate Judge, it did raise the argument – albeit somewhat

fleetingly and only in a reply brief – when it objected to the



                                     23
 Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 24 of 27 PageID #: 17227



Magistrate Judge’s September 21, 2020 order.         See ECF No. 596-1 at

3, 6-7.   But this presents another impediment.        Fox News raised

the argument in briefing its objection, but the court considered

Fox News’s arguments concerning the relevance of the Fox

Executives’ materials and overruled its objection.          See ECF No.

919.   Thus, the motion to reconsider, to the extent it is premised

on Fox News’s argument that the intra-executive communications are

irrelevant to the plaintiff’s defamation and false light invasion

of privacy claims is inappropriate because it rehashes an argument

Fox News previously raised that the court has already considered

and rejected.


           Second, Fox News’ argument appears to misapprehend to a

large extent the relevance inquiry for purposes of discovery.

Fed. R. Civ. P. 26, which governs discovery, “allows parties to

‘obtain discovery regarding any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the

needs of the case.’”     Gilmore v. Jones, ___ F.R.D. ___, 2021 WL

2709669, at *7 (W.D. Va. July 1, 2021) (brackets omitted) (quoting

Fed. R. Civ. P. 26(b)(1)).      “Relevance for discovery purposes is

defined more broadly than relevance for evidentiary purposes,” and

“courts broadly construe relevancy in the context of discovery.”

Kidwiler v. Progressive Paloverde Ins. Co., 192 F.R.D. 193, 199

(N.D.W. Va. 2000).    In “civil discovery,” then, “[r]elevance is

not, on its own, a high bar,” Va. Dep’t of Corr. v. Jordan, 921

                                     24
     Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 25 of 27 PageID #: 17228



F.3d 180, 188 (4th Cir. 2019), and district courts have broad

discretion in determining whether requested material or

information is relevant for purposes of discovery, see Watson v.

Lowcountry Red Cross, 974 F.2d 482, 489 (4th Cir. 1992).


              Here, Fox New may be correct that otherwise responsive

communications between and among the Fox Executives that were not

shared with those involved in making the allegedly defamatory or

false statements are perhaps not relevant for the purposes of

proving actual malice as an evidentiary matter. 12            That

contention, however, does not address whether the communications

would be relevant for purposes of discovery.             Given the broad

construction of relevancy in the discovery context, there are

numerous conceivable ways in which communications between two or

more Fox Executives concerning the plaintiff or the nature of his

criminal conviction might be relevant to the defamation and false

light invasion of privacy claims against Fox News, even if those

communications are not shared with those involved in making the



12Notably, the authorities Fox News cites to support its argument
do not address whether requested materials concerning a non-
speaker’s state of mind are relevant for purposes of discovery but
rather whether such materials are relevant evidence for purposes
of demonstrating actual malice – by imputing the non-speaker’s
state of mind to the speaker – at the summary-judgment stage. See
Mimms v. CVS Pharmacy, Inc., 889 F.3d 865, 868-69 (7th Cir. 2018);
Dongguk Univ. v. Yale Univ., 734 F.3d 113, 123-24 (2d Cir. 2013);
Holbrook v. Harman Automotive, Inc., 58 F.3d 222, 225-26 (6th Cir.
1995).


                                         25
 Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 26 of 27 PageID #: 17229



allegedly defamatory of false statements.        For instance, such

communications may be useful in comprehending the extent and

sources of information concerning the plaintiff and the nature of

his conviction that were available to and circulating among Fox

News employees near the time the statements were made.           They might

also shed light on whether, how, and to what extent the knowledge

and views of the Fox Executives might have filtered down to the

persons who were involved in making the statements, even if those

persons were not, for example, copied on an email chain between

two Fox Executives.    In sum, the fact that the intra-executive

communications perhaps might not be used for summary judgment or

admitted at trial does not mean they are not relevant for purposes

of discovery.


          In his September 21, 2020 order and at the motions

hearing, the Magistrate Judge expressed his view that the intra-

executive communications would be relevant for purposes of

discovery on the actual malice issue.        The court is not left with

a definite and firm conviction that the Magistrate Judge made a

mistake in determining that the extraordinary remedy of

reconsideration was not warranted under these circumstances.


                             IV.   Conclusion


          For the foregoing reasons, it is ORDERED that Fox News’s

objection to the Magistrate Judge’s order (ECF No. 974) be, and

                                     26
 Case 2:19-cv-00236 Document 985 Filed 08/20/21 Page 27 of 27 PageID #: 17230



hereby it is, overruled.     It is further ORDERED that the

Magistrate Judge’s order denying Fox News’s motion to reconsider

(ECF No. 968) be, and hereby it is, accepted and affirmed.


          The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.


                                          ENTER: August 20, 2021




                                     27
